Citation Nr: 1215265	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post arthroplasty, left hip, currently rated as 30 percent disabling.  

2.  Evaluation of right hip tendonitis, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of a rating higher than 30 percent disabling for status post arthroplasty, left hip.  In his December 2011 VA Form 9 Substantive Appeal, the Veteran indicated that he did not want a Board hearing.  However, in an Appeal Hearing Options form, received that same day in December 2011, the Veteran requested an in person Travel Board hearing.  The Veteran has not been afforded a Travel Board hearing.  As such, a remand is warranted so that he can be scheduled for a hearing as requested.  

Furthermore, in an October 2007 rating decision, service connection for right hip tendonitis was granted with an evaluation of 0 percent disabling,  In a May 2008 rating decision, tendonitis of the hips, bilateral, was increased to 100 percent disabling effective November 14, 2006 based on surgical or other treatment necessitating convalescence.  An evaluation of 30 percent was assigned from February 1, 2008.  Although the issue on the title page was listed as evaluation of tendonitis of the bilateral hips, in the reasons for the decision section of the May 2008 rating decision the RO only addressed the left hip.  

The Veteran submitted a Notice of Disagreement (NOD) to the May 2008 rating decision in June 2008.  In December 2008, a Statement of the Case (SOC) was issued which addressed the issue of entitlement to a rating higher than 30 percent disabling for status post arthroplasty of the left hip.  

The Veteran's representative argues that since the June 2008 NOD was received within a year of the October 2007 rating decision which did address the right hip, the June 2008 NOD should be accepted as disagreement with the October 2007 rating decision.  

In order for the Board to have jurisdiction to review a RO denial, there must be a timely NOD.  A timely NOD must be filed within one year after the date of notice of the RO denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105(d) (3) (West 2002); 38 C.F.R. § 20.101(d) (2011).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 (2011)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).  

Here, we find that the June 2008 communication from the Veteran was a timely NOD to the October 2007 rating decision in regard to the right hip.  It is clear from the June 2008 letter that the Veteran wanted to challenge the decision regarding his left and right hips.  We note that the May 2008 rating decision is confusing with regards the right hip.  In this respect, even though the issue was phrased as a bilateral hip issue on the title page, the body of the decision only focused on the left hip.  We note that such would lead to some confusion on the part of the Veteran.  However, it is clear that he disagreed with the evaluation assigned for both hips.  

The Board concludes that the Veteran's June 2008 communication under the circumstances which are present meets the definition of a NOD.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  It is reasonable to construe his communication as dissatisfaction with the continued evaluation for his right hip disability.  Since the June 2008 NOD was filed within one year of the October 2007 rating decision, it was timely and a SOC should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing.  

2. The AOJ should issue a Statement of the Case in relation to the claim for a compensable evaluation for right hip tendonitis. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


